Citation Nr: 0214796	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  98-13 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for 
chondromalacia, right knee, currently rated 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for 
chondromalacia, left knee, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to October 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions which denied the claims 
on appeal.  

A Travel Board hearing was held in July 2000, before the 
Board Member signing this document.  The Board Member had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

The Board remanded the case in November 2000 for further 
development, and the case was returned to the Board in 
October 2002.  In this regard, it is noted that in a November 
2001 decision, the RO granted service connection for 
residuals of hepatitis C, effective September 8, 1997.  The 
RO advised the veteran that the grant of was considered a 
resolution of that issue and no further action would be 
taken.  As such, the issue of service connection for 
residuals of hepatitis C is no longer before the Board.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's service-connected right and left knee 
disabilities are manifested by subjective complaints of pain 
on essentially full range of motion.  

3.  The veteran's service-connected right and left knee 
disabilities are manifested by no more than moderate knee 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for the 
veteran's left knee disability, but no more, have been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp 2002); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5261, 5260 (2001).  

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp 2002); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5261, 5260 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examination and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims by virtue of RO 
correspondence, statements of the case and supplemental 
statements of case issued during the course of this appeal.  
He has not identified any additional, relevant evidence that 
has not been requested or obtained.  As it appears that all 
pertinent evidence has been obtained, even without specific 
notice as to which party will get which evidence, the Board 
finds that the claims are ready to be reviewed on the merits.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

Under Diagnostic Code 5257, when there is impairment of the 
knee, including recurrent subluxation or lateral instability, 
a 10 percent evaluation will be assigned where the disability 
is slight; a 20 percent for moderate disability; and 30 
percent for severe disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001).  

Limitation of flexion of either leg to 45 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. Part 4, Code 5260.  Limitation of extension of 
either leg to 10 degrees will be assigned a 10 percent 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. Part 4, Code 5261.  

Under Diagnostic Code 5258, an evaluation of 20 percent is 
assigned where the cartilage is dislocated, with frequent 
episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2001).  

Under Diagnostic Code 5256, favorable ankylosis of the knee, 
in full extension or in slight flexion between 0 degrees and 
10 degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2001).  

A review of her service medical records reflects that the 
veteran injured her left knee in June 1983.  She sustained an 
injury to her right knee in July 1980 and again in April 
1984.  

On VA examination in June 1985, the diagnosis was bilateral 
knee pain compatible with chondromalacia patella.  

Service connection for chondromalacia patella in both knees 
was established in a September 1985 RO decision, each with a 
10 percent rating.  

On VA examination conducted in October 1995, the diagnostic 
impression was bilateral chondromalacia patella with 
recurrent patella subluxation and dislocation, right more 
symptomatic.  

X-ray studies conducted in October 1995 show a normal right 
knee.  X-rays of the left knee reflected possible joint 
effusion and otherwise normal left knee.  

In a January 1996 RO decision, the evaluation for the 
veteran's service-connected right knee condition was 
increased to 20 percent disabling.  The 10 percent rating for 
his service-connected left knee disability was continued.  

On VA examination in January 1998, the veteran gave a history 
of chondromalacia and recurrent patella subluxation in both 
knees.  She described the pain as chronic and of varying 
severity.  She stated that she had intermittent episodes of 
swelling of both knees.  It was noted that prolonged weight 
bearing and other activities caused increased knee pain.  On 
physical examination, it was noted that the veteran moved 
about with some degree of stiffness which eventually 
improved.  range of motion testing of both knees was 0 to 140 
degrees.  She demonstrated some degree of pain and guarding 
on range of motion testing.  No redness, heat or swelling was 
shown in either knee.  Significant tenderness to palpation on 
the patellofemoral joint was noted.  The veteran had pain 
with patella compression and had a positive patella grind 
test.  Manual lateral patella subluxation was painful.  The 
veteran was able to heel and toe walk although, this caused 
some pain with the knees.  She was able to squat and rise 
again  with some degree of difficulty.  The diagnostic 
impression was bilateral chondromalacia of patella with 
recurrent lateral patella subluxation.  The examiner 
commented that there was no evidence of weakened movement, 
excess fatigability or incoordination.  Some pain on motion 
was noted.  The examiner indicated that pain could further 
limit her functional ability during flare-ups.  X-ray studies 
of the knees showed minimal degenerative changes.  

During the July 2000 Travel Board hearing, the veteran 
testified that her bilateral knee symptoms included swelling, 
giving way, cracking, and pain.  She stated that he right 
knee was worse than the left.  The veteran indicted that she 
wore knee braces prescribed by the VA.  She related that she 
received cortisone injections and anti-inflammatory 
medications to treat her bilateral knee symptoms.  The 
veteran reported that she was diagnosed with arthritis in her 
knees.  

Private medical records dated from October 1995 to January 
2001 essentially reflect treatment for a variety of unrelated 
conditions.  An April 2000 record notes a diagnostic 
impression of knee pain, suggestive of degenerative joint 
disease.  

On VA examination in October 2001, the veteran reported that 
her knee symptoms were unchanged since the 1998 VA 
examination except that her knees were now more symptomatic.  
On physical examination, it was noted that she moved about 
somewhat slowly and stiffly with a limp on the right.  
Examination of the right knee revealed significant guarding 
throughout the examination.  She had 5 degrees of recurvatum.  
She initially had limited motion of the right knee but 
eventually demonstrated active flexion up to 140 degrees.  
There was pain on range of motion testing.  No definite 
swelling was noted.  The veteran had a rather significant 
tenderness to palpation about the patellofemoral joint as 
well as pain with manual, lateral subluxation of the patella.  
Slight tenderness to palpation over the areas of the medial 
and lateral joint line was demonstrated.  No popliteal 
swelling or tenderness was noted.  No instability of the 
right knee was shown.  

Examination of the left knee revealed 5 degrees of recurvatum 
with pain on motion.  No swelling was noted.  the veteran had 
tenderness to palpation about the patellofemoral joint as 
well as pain with manual subluxation of the patella 
laterally.  No ligamentous instability was noted otherwise.  
Slight tenderness over the medial and lateral joint line was 
shown.  No popliteal tenderness or swelling was shown.  The 
veteran demonstrated poor heel and toe walk.  She did only 
partial squat with complaints of pain.  The diagnostic 
impression was bilateral chondromalacia patella.  It was 
noted that the veteran had essentially normal range of 
motion, with pain greater on the  right than the left.  X-ray 
studies reflected normal right and left knees.  

Based on the above findings, and in accordance with the 
provisions of 38 C.F.R. §§ 4.7, 4.20, the Board concludes 
that the disability picture presented supports a 20 percent 
evaluation for the right knee according to the schedular 
criteria set forth in diagnostic code 5257, which provides 
for a 20 percent rating for "moderate" impairment of the 
knee.  38 C.F.R. Part 4, Code 5257 (2001).  The next higher 
rating, 30 percent, under code 5257 would require findings 
consistent with "severe" impairment, including recurrent 
subluxation or lateral instability.  In this regard, it is 
noted that recent clinical findings noted on VA examination 
in October 2001 reflected complaints of pain on motion and 
tenderness to palpation over the patellofemoral joint.  The 
diagnosis was bilateral chondromalacia patella.  In view of 
the fact that clinical findings noted previously on VA 
examination in January 1998, reflected similar findings, 
including a finding of recurrent lateral patella subluxation, 
the Board does not believe that the veteran's disability has 
increased in overall severity.  The clinical evidence does 
not reflect findings consistent with "severe" knee 
impairment with recurrent subluxation or lateral instability.  
The veteran's complaints of discomfort and pain have been 
considered; however, in view of the above medical findings, 
it appears that such complaints are insufficient by 
themselves to establish an increased level of overall right 
knee disability.  38 C.F.R. § 4.40 (1994).  It is noted that 
this rating contemplates the painful motion, and as motion is 
essentially full, there is no basis for a separate rating for 
the arthritis.  As there is no real instability or 
subluxation shown, this finding of moderate knee impairment 
recognizes the pain and any noncompensable limitation of 
motion caused thereby.

Regarding the left knee, it is noted that the veteran has 
complained of greater pain in the right knee than the left; 
however, left knee clinical findings have been nearly 
identical to the findings in the right knee and she has 
testified that she used a knee brace for both knees.  In the 
opinion of the Board, the veteran's left knee findings are 
also consistent with moderate knee impairment, warranting a 
higher 20 percent evaluation.  Thus, the Board concludes that 
the disability picture presented supports a 20 percent 
evaluation for the left knee disability according to the 
schedular criteria set forth in Diagnostic Code 5257.  
However, the veteran's left knee disability is not manifested 
by severe knee impairment, consistent with an even higher 30 
percent schedular rating.  

In addition, based upon the objective medical evidence, the 
Board concludes that a higher disability rating (above 20 
percent) under Code 5256 or 5262 is not warranted in this 
case due to clinical findings which are negative for 
ankylosis or nonunion of the tibia and fibula in the either 
knee.  Further, a higher rating under Codes 5260-61 is also 
not warranted since clinical findings fail to show range of 
motion limited to 15 degrees on flexion or to 20 degrees on 
extension.  In this regard, it is noted that on examination, 
the veteran demonstrated nearly full range of motion of the 
both knees.  

With respect to consideration of functional loss due to pain 
under 38 C.F.R. §§ 4.40, 4.45, it is noted that the objective 
findings do not support subjective complaints of a higher 
level of impairment.  While these provisions allow for 
consideration of functional impairment, they require that the 
subjective complaints be supported by objective findings.  
The record does not contain objective findings that would 
support ratings in excess of 20 percent based on functional 
loss.  The medical evidence of record supports the conclusion 
that ratings in excess of 20 percent for the right and left 
knee are not warranted under 38 C.F.R. §§ 4.40, 4.45.  

Thus, as to the veteran's left knee disability, a higher 
rating of 20 percent, but no more is warranted.  The Board 
has applied the benefit-of-the-doubt rule in making its 
decision.  38 U.S.C.A. § 5107(b).  

As the preponderance of the evidence is against the veteran's 
claim of entitlement to an increased evaluation for a right 
knee disability, the benefit of the doubt doctrine is not for 
application, and the claim must be denied.  



	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating to 20 percent, but no more, for the 
veteran's service-connected chondromalacia of the left knee 
is granted; subject to the law and regulations governing the 
payment of monetary benefits.  

An evaluation in excess of 20 percent for chondromalacia of 
the right knee is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

